     Case:18-00149-LTS Doc#:19 Filed:01/24/19 Entered:01/24/19 21:55:35                               Desc: Main
                               Document Page 1 of 2


                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF PUERTO RICO
In re:

THE FINANCIAL OVERSIGHT AND                                    PROMESA
MANAGEMENT BOARD FOR PUERTO RICO,
                                                               Title III
          as representative of
                                                               Case No. 17-BK-3283 (LTS)
THE COMMONWEALTH OF PUERTO RICO, et
al.,                                                           (Jointly Administered)

                  Debtors. 1

THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO RICO,

          as representative of                                 Adv. Pro. No. 18-00149

THE COMMONWEALTH OF PUERTO RICO, et
al.,

                  and

THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF ALL TITLE III DEBTORS
(OTHER THAN COFINA),

                  Plaintiffs,
v.

PUERTO RICO PUBLIC BUILDINGS
AUTHORITY,

                  Defendant.



     1
       The Debtors in these Title III cases, along with each Debtor’s respective Title III case number listed as a
     bankruptcy case number due to software limitations and the last four (4) digits of each Debtor’s federal tax
     identification number, as applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) (Bankruptcy
     Case No. 17-BK-3283 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees Retirement System of the
     Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566(LTS)) (Last Four
     Digits of Federal Tax ID: 9686), (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy
     Case No. 17-BK-3567 (LTS)) (Last Four Digits of Federal Tax ID: 3808), and (iv) Puerto Rico Sales Tax Financing
     Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four Digits of Federal Tax ID: 8474);
     and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-4780 (LTS)) (Last Four Digits
     of Federal Tax ID: 3747).



     ny-1356888
Case:18-00149-LTS Doc#:19 Filed:01/24/19 Entered:01/24/19 21:55:35                    Desc: Main
                          Document Page 2 of 2


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 18, 2019, I caused the below to be electronically filed in

this case with the Clerk of Court using the CM/ECF system, which sent notifications to all

counsel of record.

       a. Notice of Appearance and Request for Notice [Docket No. 13]

       b. PBA Funds’ Motion to Intervene [Docket No. 14]



Respectfully submitted,
                                               By:    Kendra Loomis
                                               Kendra Loomis
                                               USDC PR No. 227408
                                               Telephone: (787) 370-0255
                                               loomislegal@gmail.com

                                               G. CARLO-ALTIERI LAW OFFICES, LLC
                                               254 San Jose St., Third Floor
                                               San Juan, Puerto Rico 00901
                                               Telephone: (787) 247-6680
                                               Facsimile: (787) 919-0527

                                               Counsel for the PBA Funds
